Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  None of the prior art discloses or suggests inter alia:  A connector, comprising: an insulating body comprising a base and a mating portion protruding from the base, the base having a receiving cavity, the mating portion comprising a mating surface and a slot extending through the mating surface and communicating with the receiving cavity; and a plurality of terminal modules installed in the receiving cavity of the insulating body, the plurality of terminal modules comprising a first signal terminal module and a ground terminal module, the first signal terminal module comprising a first insulating block and a first signal terminal fixed in the first insulating block, the ground terminal module comprising an insulation block and a ground terminal fixed in the insulation block, the first signal terminal and the ground terminal being respectively provided with a first contact portion and a ground contact portion extending into the slot, the first insulating block and the insulation block being provided with through holes communicating with each other; wherein the connector further comprises a shielding member inserted in the through holes to be coupled with the ground terminal. The closest prior art is to CN204720596U which disclose a similar connector comprising an insulating base with a receiving cavity for receiving a plurality of terminal modules. However, CN204720596U lacks to disclose or suggest at least the limitations of a first insulating block and a insulation block being provided with through holes communicating with each other; wherein the connector further comprises a shielding member inserted in the through holes to be coupled with the ground terminal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831